Citation Nr: 1608292	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a chronic lumbar strain disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife. 


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty for training (ACDUTRA) service from June 1989 to September 1989 and a period of active military service from May 1990 to March 1996 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to a disability rating in excess of 10 percent for a chronic lumbar strain disability.  The Veteran appealed the denial of this claim in this decision and the matter is now before the Board.  

This case was previously before the Board in December 2014, at which time the Board denied entitlement to a rating in excess of 10 percent for the Veteran's chronic lumbar strain disability, and dismissed his appeal regarding service connection for sciatica of the lower extremities.  He appealed portions of this decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In December 2015, the Court granted a joint motion for partial remand (JMR), which vacated and remanded only the Board's December 2014 denial of the claim of entitlement to a rating in excess of 10 percent for the chronic lumbar strain disability, while leaving undisturbed the dismissed claim.  

The Veteran and his wife testified before the undersigned Veterans Law Judge sitting at the RO in North Little Rock in February 2014.  A transcript of their testimony has been associated with his claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2015 JMR requires the Board to remand the Veteran's claim of entitlement to a disability rating in excess of 10 percent for a chronic lumbar strain to afford him a new VA medical examination.  

The Veteran underwent a VA examination in November 2012 for his lumbar spine, which the Board used to deny this increased rating claim in December 2014.  The November 2012 VA examination report noted his forward flexion of his thoracolumbar spine to be 80 degrees and noted that he had painful motion throughout all ranges of his thoracolumbar motion; however, it failed to note an initial finding as to the degree of range of motion loss due to pain on use.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Furthermore, although this examiner recorded that the Veteran reported flare-ups affecting his ability to lift objects,, the examiner failed to provide an opinion as to whether the Veteran would experience any additional functional limitation during flare-ups.  See Mitchell, 25 Vet. App. at 43-44.  Due to these deficiencies, the Board finds the November 2012 VA examination to be inadequate to rate the Veteran's chronic lumbar strain disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Thus, he should be afforded a new VA examination for his increased rating claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request and schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of his chronic lumbar strain disability.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the December 2015 JMR.  

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the Veteran's service-connected lumbar spine symptoms and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

The examiner should address the DeLuca and Mitchell criteria in the examination report.  Specifically, the examiner should discuss the Veteran's functional loss of the lumbar spine due to pain on use and during flare-ups, if such symptoms are present. 

2.  After completing all indicated developments above, readjudicate the claim of entitlement to a disability rating in excess of 10 percent for a chronic lumbar strain disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




